EXHIBIT 10.1


LIVANOVA PLC
 
2015 INCENTIVE AWARD SUB-PLAN


 
RESTRICTED STOCK UNIT AWARD GRANT NOTICE


LivaNova PLC, a public limited company incorporated under the laws of England
and Wales (the “Company”), pursuant to its 2015 Incentive Award Sub-Plan, as
amended from time to time (the “Sub-Plan”), hereby grants to the holder listed
below (“Participant”) the number of Restricted Stock Units (the “RSUs”) set
forth below.  The RSUs are subject to the terms and conditions set forth in this
Restricted Stock Unit Grant Notice (the “Grant Notice”) and the Restricted Stock
Unit Agreement attached hereto as Exhibit A (the “Agreement”) and the Sub-Plan,
which are incorporated herein by reference.  Unless otherwise defined herein,
the terms defined in (or by reference in) the Sub-Plan shall have the same
defined meanings in the Grant Notice and the Agreement.
 
Participant:
André-Michel Ballester
Grant Date:
18 November 2015
Grant Number:
__________________ 
Number of RSUs:
89,174
Vesting Schedule:
The RSUs shall vest as follows: (i) 20% of the RSUs will vest on each of the
first, second and third anniversaries of the Grant Date; and (ii) the remaining
40% of the RSUs will vest on the fourth anniversary of the Grant Date.

 
By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Sub-Plan, the Agreement and the Grant Notice.  Participant
has reviewed the Agreement, the Sub-Plan and the Grant Notice in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing the
Grant Notice and fully understands all provisions of the Grant Notice, the
Agreement and the Sub-Plan.  Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Sub-Plan, the Grant Notice or the Agreement. If
Participant is married, his or her spouse has signed the Consent of Spouse
attached to this Grant Notice as Exhibit B.
 
LIVANOVA PLC
PARTICIPANT
       
By:
/s/ Brian Sheridan                                                         
By:
/s/ Andre-Michel
Ballester                                                         
 
  Brian Sheridan
 
 André-Michel Ballester
 
  Sr. Vice President & General Counsel
                   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice.
 
ARTICLE I.
 
GENERAL
1.1 Defined Terms.  Capitalized terms not specifically defined herein shall have
the meanings specified in the Sub-Plan or the Grant Notice.
 
1.2 Incorporation of Terms of Sub-Plan.  The RSUs and the Shares issued to
Participant hereunder are subject to the terms and conditions set forth in this
Agreement and the Sub-Plan, which is incorporated herein by reference.  In the
event of any inconsistency between the Sub-Plan and this Agreement, the terms of
the Sub-Plan shall control.
 
ARTICLE II.
 
AWARD OF RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS
2.1 Award of RSUs and Dividend Equivalents.
 
(a) In consideration of Participant’s past and/or continued employment with or
service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the grant date set forth in the Grant Notice (the
“Grant Date”), the Company has granted to Participant the number of RSUs set
forth in the Grant Notice, upon the terms and conditions set forth in the Grant
Notice, the Sub-Plan and this Agreement, subject to adjustment as provided in
Section 13 of the Sub-Plan.  Each RSU represents the right to receive one Share
or, at the option of the Company, an amount of cash as set forth in Section
2.3(b), in either case, at the times and subject to the conditions set forth
herein.  However, unless and until the RSUs have vested, Participant will have
no right to the payment of any Shares subject thereto.  Prior to the actual
delivery of any Shares, the RSUs will represent an unsecured obligation of the
Company, payable only from the general assets of the Company.
 
(b) The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each RSU granted pursuant to the Grant Notice for all ordinary
cash dividends which are paid to all or substantially all holders of the
outstanding Shares between the Grant Date and the date when the applicable RSU
is distributed or paid to Participant or is forfeited or expires.  The Dividend
Equivalents for each RSU shall be equal to the amount of cash which is paid as a
dividend on one Share.  All such Dividend Equivalents shall be credited to
Participant and be deemed to be reinvested in additional RSUs as of the date of
payment of any such dividend based on the Fair Market Value of a Share on such
date.  Each additional RSU which results from such deemed reinvestment of
Dividend Equivalents granted hereunder shall be subject to the same vesting,
distribution or payment, adjustment and other provisions which apply to the
underlying RSU to which such additional RSU relates.
 
 
 

--------------------------------------------------------------------------------

 
2.2 Vesting of RSUs and Dividend Equivalents.
 
(a) Subject to Participant’s continued employment with or service to the Company
or a Subsidiary on each applicable vesting date and subject to the terms of this
Agreement, the RSUs shall vest in such amounts and at such times as are set
forth in the Grant Notice.  Each additional RSU which results from deemed
reinvestments of Dividend Equivalents pursuant to Section 2.1(b) hereof shall
vest whenever the underlying RSU to which such additional RSU relates vests.
 
(b) In the event Participant incurs a Termination of Service, except as may be
otherwise provided by the Administrator or as set forth in a written agreement
between Participant and the Company, Participant shall immediately forfeit any
and all RSUs and Dividend Equivalents granted under this Agreement which have
not vested or do not vest on or prior to the date on which such Termination of
Service occurs, and Participant’s rights in any such RSUs and Dividend
Equivalents which are not so vested shall lapse and expire.
 
2.3 Distribution or Payment of RSUs.
 
(a) Participant’s RSUs shall be distributed in Shares (either in book-entry form
or otherwise) or, at the option of the Company, paid in an amount of cash as set
forth in Section 2.3(b), in either case, as soon as administratively practicable
following the vesting of the applicable RSU pursuant to Section 2.2, and, in any
event, within sixty (60) days following such vesting (for the avoidance of
doubt, this deadline is intended to comply with the “short-term deferral”
exemption from Section 409A of the Code).  Notwithstanding the foregoing, the
Company may delay a distribution or payment in settlement of RSUs if it
reasonably determines that such payment or distribution will violate Federal
securities laws or any other Applicable Law, provided that such distribution or
payment shall be made at the earliest date at which the Company reasonably
determines that the making of such distribution or payment will not cause such
violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii), and
provided further that no payment or distribution shall be delayed under this
Section 2.3(a) if such delay will result in a violation of Section 409A of the
Code.
 
(b) In the event that the Company elects to make payment of Participant’s RSUs
in cash, the amount of cash payable with respect to each RSU shall be equal to
the Fair Market Value of a Share on the day immediately preceding the applicable
distribution or payment date set forth in Section 2.3(a).  All distributions
made in Shares shall be made by the Company in the form of whole Shares, and any
fractional share shall be distributed in cash in an amount equal to the value of
such fractional share determined based on the Fair Market Value as of the date
immediately preceding the date of such distribution.
 
2.4 Conditions to Issuance of Shares.  The Company shall not be required to
issue or deliver any certificate or certificates for any Shares or to cause any
Shares to be held in book-entry form prior to the fulfillment of all of the
following conditions:  (A) the admission of the Shares to listing on all stock
exchanges on which such Shares are then listed, (B) the completion of any
registration or other qualification of the Shares under any state or federal law
or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable, and (C) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable.
 
2.5 Tax Withholding.  Notwithstanding any other provision of this Agreement:
 
 
Exhibit A - Page 2

--------------------------------------------------------------------------------

 
(a) The Company and its Subsidiaries have the authority to deduct or withhold,
or require Participant to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy any applicable federal, state, local and foreign
taxes (including income tax, employees’ (and at the discretion of the Company,
employer’s ) National Insurance contributions, social security contributions and
the employee portion of any FICA obligation) required by law to be withheld or
otherwise arising with respect to any taxable event arising pursuant to this
Agreement, including the grant or vesting of any RSUs, the settlement of the
RSUs on vesting in either Shares or cash and the sale of any of the Shares (any
a “Tax Liability”).  The Company and its Subsidiaries may withhold or
Participant may make such payment in one or more of the forms specified below:
 
(i) by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;
 
(ii) by the deduction of such amount from other compensation payable to
Participant;
 
(iii) with respect to any withholding taxes arising in connection with the
distribution of the RSUs, by the Company withholding a net number of vested
Shares otherwise issuable pursuant to the RSUs having a then current Fair Market
Value not exceeding the amount necessary to satisfy the Tax Liabilty based on
the minimum applicable statutory rates for such Tax Liability or such other rate
as does not result in adverse accounting consequences for the Company;
 
(iv) with respect to any withholding taxes arising in connection with the
distribution of the RSUs, with the consent of the Administrator, by tendering to
the Company vested Shares having a then current Fair Market Value not exceeding
the amount necessary to satisfy the Tax Liability based on the minimum
applicable statutory rates for such Tax Liability or such other rate as does not
result in adverse accounting consequences for the Company;
 
(v) with respect to any withholding taxes arising in connection with the
distribution of the RSUs, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable to Participant pursuant to the RSUs, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company or the Subsidiary with respect to which the Tax Liability arises in
satisfaction of such Tax Liability; provided that payment of such proceeds is
then made to the Company or the applicable Subsidiary at such time as may be
required by the Administrator, but in any event not later than the settlement of
such sale; or
 
(vi) in any combination of the foregoing.
 
(b) With respect to any Tax Liability arising in connection with the RSUs, in
the event Participant fails to provide timely payment of all sums required
pursuant to Section 2.5(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 2.5(a)(ii) or Section 2.5(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing Shares issuable with
respect to the RSUs to, or to cause any such Shares to be held in book-entry
form by, Participant or his or her legal representative unless and until
Participant or his or her legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state, local and foreign taxes
applicable with respect to the taxable income of Participant resulting from the
vesting or settlement of the RSUs or any other taxable event related to the
RSUs.
 
 
Exhibit A - Page 3

--------------------------------------------------------------------------------

 
(c) In the event any Tax Liability arising in connection with the RSUs will be
satisfied under Section 2.5(a)(iii), then the Company may elect to instruct any
brokerage firm determined acceptable to the Company for such purpose to sell on
Participant’s behalf a whole number of shares from those Shares then issuable to
Participant pursuant to the RSUs as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the Tax Liability and to remit the
proceeds of such sale to the Company or the Subsidiary.  Participant’s
acceptance of this Award constitutes Participant’s instruction and authorization
to the Company and such brokerage firm to complete the transactions described in
this Section 2.5(c), including the transactions described in the previous
sentence, as applicable.  The Company may refuse to issue any Shares in
settlement of the RSUs to Participant until the foregoing Tax Liability is
satisfied, provided that no payment shall be delayed under this Section 2.5(c)
if such delay will result in a violation of Section 409A of the Code.
 
(d) Participant is ultimately liable and responsible for all taxes owed in
connection with the RSUs, regardless of any action the Company or any Subsidiary
takes with respect to any tax withholding obligations that arise in connection
with the RSUs.  Neither the Company nor any Subsidiary makes any representation
or undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the RSUs or the subsequent sale of
Shares.  The Company and the Subsidiaries do not commit and are under no
obligation to structure the RSUs to reduce or eliminate any Tax Liability.
 
2.6 Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book-entry form) will
have been issued and recorded on the records of the Company or its transfer
agents or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account).  Except as otherwise provided herein, after
such issuance, recordation and delivery, Participant will have all the rights of
a stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.
 
ARTICLE III.
 
OTHER PROVISIONS
 
3.1 Administration.  The Administrator shall have the power to interpret the
Sub-Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Sub-Plan, the Grant Notice
and this Agreement as are consistent therewith and to interpret, amend or revoke
any such rules.  All actions taken and all interpretations and determinations
made by the Administrator will be final and binding upon Participant, the
Company and all other interested persons.  To the extent allowable pursuant to
Applicable Law, no member of the Committee or the Board will be personally
liable for any action, determination or interpretation made with respect to the
Sub-Plan, the Grant Notice or this Agreement.
 
3.2 RSUs Not Transferable.  The RSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the RSUs have been issued,
and all restrictions applicable to such Shares have lapsed.  No RSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding
sentence.  Notwithstanding the foregoing, with the consent of the Administrator,
the RSUs may be transferred to certain persons or entities related to the
Participant, including but not limited to members of Participant’s family,
charitable institutions or trusts or other entities whose beneficiaries or
beneficial owners are members of Participant’s family or to such other persons
or entities as may be expressly approved by the Administrator, pursuant to any
such conditions and procedures the Administrator may require.
 
 
Exhibit A - Page 4

--------------------------------------------------------------------------------

 
3.3 Adjustments.  The Administrator may accelerate the vesting of all or a
portion of the RSUs in such circumstances as it, in its sole discretion, may
determine.  Participant acknowledges that the RSUs and the Shares subject to the
RSUs are subject to adjustment, modification and termination in certain events
as provided in this Agreement and the Sub-Plan, including Section 13 of the
Sub-Plan.
 
3.4 Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records.  By a notice given pursuant to this Section
3.4, either party may hereafter designate a different address for notices to be
given to that party.  Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
 
3.5 Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
 
3.6 Governing Law.   The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
 
3.7 Conformity to Securities Laws.  Participant acknowledges that the Sub-Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws, including, without limitation, the
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Sub-Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to Applicable Law.  To the extent
permitted by Applicable Law, the Sub-Plan and this Agreement shall be deemed
amended to the extent necessary to conform to Applicable Law.
 
3.8 Amendment, Suspension and Termination.  To the extent permitted by the
Sub-Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided that, except as may otherwise be provided
by the Sub-Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the RSUs in any material way without the prior
written consent of Participant.
 
3.9 Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth in Section 3.2 and the Sub-Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.
 
3.10 Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Sub-Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Sub-Plan, the RSUs (including RSUs which
result from the deemed reinvestment of Dividend Equivalents), the Dividend
Equivalents, the Grant Notice and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule.  To the
extent permitted by Applicable Law, this Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.
 
 
Exhibit A - Page 5

--------------------------------------------------------------------------------

 
3.11 Not a Contract of Employment.  Nothing in this Agreement or in the Sub-Plan
shall confer upon Participant any right to continue to serve as an employee or
other service provider of the Company or any Subsidiary or shall interfere with
or restrict in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or a Subsidiary and Participant. Neither the Sub-Plan nor this Agreement
afford the Participant any rights to compensation or damages, including for loss
of or potential loss that the Participant may suffer as a result of the
termination of the Sub-Plan, lapse of the RSUs or the termination of the
Participant’s employment with or service to the Company. Neither the Sub-Plan,
the Grant Notice, nor this Agreement afford the Participant any rights to
compensation or damages including for loss or potential loss that the
Participant may suffer as a result of the termination of the Sub-Plan, lapse of
the RSU or the termination of the Participant’s employment.
 
3.12 RSUs Not Part of Employment Compensation.  The RSUs and the Shares subject
to the RSUs are extraordinary items that do not constitute part of normal or
expected wages or salary for any purposes, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, holiday pay, long-service awards, pension or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
employer, its parent, or any Subsidiary or affiliate of the Company.
 
3.13 Data Protection. By signing this Agreement, the Participant acknowledges
and agrees that:
 
(a) the Company or the Participant’s employer are permitted to hold and process
personal (and sensitive) information and data about the Participant as part of
their personnel and other business records and may use such information in the
course of its business.
 
(b) the Company or the Participant’s employer may disclose such information (as
described in (a) above) to third parties, including where they are situated
outside the European Economic Area, in the event that such disclosure is in
their view required for the proper conduct of their business; and
 
(c) this section applies to any information held, used or disclosed in any
medium.
 
3.14 Entire Agreement.  The Sub-Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.
 
3.15 Section 409A.  This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”).  However,
notwithstanding any other provision of the Sub-Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Sub-Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
 
 
Exhibit A - Page 6

--------------------------------------------------------------------------------

 
3.16 Agreement Severable.  In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
 
3.17 Limitation on Participant’s Rights.  Participation in the Sub-Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust.  Neither the Sub-Plan nor any
underlying program, in and of itself, has any assets.  Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs and
Dividend Equivalents.
 
3.18 Counterparts.  The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
3.19 Broker-Assisted Sales.  In the event of any broker-assisted sale of Shares
in connection with the payment of withholding taxes as provided in Section
2.5(a)(iii) or Section 2.5(c): (A) any Shares to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation
arises or as soon thereafter as practicable; (B) such Shares may be sold as part
of a block trade with other participants in the Sub-Plan in which all
participants receive an average price; (C) Participant will be responsible for
all broker’s fees and other costs of sale, and Participant agrees to indemnify
and hold the Company harmless from any losses, costs, damages, or expenses
relating to any such sale; (D) to the extent the proceeds of such sale exceed
the applicable tax withholding obligation, the Company agrees to pay such excess
in cash to Participant as soon as reasonably practicable; (E) Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the applicable tax withholding obligation; and
(F) in the event the proceeds of such sale are insufficient to satisfy the
applicable tax withholding obligation, Participant agrees to pay immediately
upon demand to the Company or its Subsidiary with respect to which the
withholding obligation arises an amount in cash sufficient to satisfy any
remaining portion of the Company’s or the applicable Subsidiary’s withholding
obligation.
 
* * * * *



 
Exhibit A - Page 7

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE


CONSENT OF SPOUSE


I, _______________, spouse of _______________, have read and approve the
foregoing Agreement.  In consideration of issuing to my spouse the restricted
stock units of LivaNova PLC set forth in the Agreement, I hereby appoint my
spouse as my attorney-in-fact in respect of the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares of LivaNova PLC issued
pursuant thereto under the community property laws or similar laws relating to
marital property in effect in the state of our residence as of the date of the
signing of the foregoing Agreement.



       
Dated:                                                   
___________________________________________   
Signature of Spouse



